Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE USA PLAN AN INDIVIDUAL FLEXIBLE PAYMENT VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Annuity Funds M P & Q Supplement Dated October 15, 2008, to the Prospectus Dated May 1, 1998, as Supplemented IMPORTANT INFORMATION REGARDING THE ING VP MONEY MARKET PORTFOLIO The information in this supplement updates and amends certain information contained in the prospectus supplement dated August 22, 2008. Please read this supplement carefully and keep it with your prospectus for future reference. Information about the investment adviser/subadviser and investment objective for the ING VP Money Market Portfolio is hereby deleted in its entirety and replaced with the following: Investment Adviser/ Fund Name Subadviser Investment Objective ING VP Money Market Portfolio Investment Adviser : Seeks to provide high current return, (Class I) ING Investments, LLC consistent with preservation of capital and liquidity, through investment in Subadviser : high-quality money market ING Investment Management Co. instruments while maintaining a stable share price of $1.00. 151754 Page 1 of 1 October 2008
